significant index no department of the treasury internal_revenue_service washington d c government entities tax exempt and division sep this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted rings for automotive and light truck applications for the replacement market the company has experienced temporary substantial business hardship as evidenced by losses in income in company is primarily a manufacturer of piston ‘fiscal years of the last - in an effort to recover from this hardship the company has entered into alliance agreements with other manufacturers allowing them to increase product offerings additionally the company has undertaken significant cost cutting efforts allowing it to better compete on price with larger the suppliers the company has also significantly reduced costs associated with retiree health care benefits and has negotiated a new five-year labor agreement that is expected to result in significant savings over the term of the contract as of january liability was dollar_figure the plan has been frozen since _ the market_value of assets was dollar_figure resulting in a funded ratio of and the current on a market_value basis this waiver has been granted subject_to the following condition the company will make contributions necessary to satisfy the minimum_funding requirement including the waiver amortization payment for the plan_year ended december september for the plan for the plan_year ending december _ by in a letter dated date your authorized representative agreed to this condition if the above condition is not satisfied this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information we have sent a copy of this letter to the ep classification manager in‘ and to the authorized representatives listed on the power_of_attorney form on file with this office the date of this if you have any questions concerning this matter please contact’ sincerely t- mbedlerf james e holland jr manager employee_plans technical
